Citation Nr: 0737358	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  96-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of the left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 14, 2007, 
which vacated a June 2006 Board decision and remanded the 
case for additional development.  The issue initially arose 
from a March 1995 rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2007 order the Court, by incorporating the 
recommendations of a joint motion for remand, found that the 
veteran had not been adequately notified of the requirements 
to substantiate a claim for § 1151 benefits filed prior to 
the October 1, 1997, amendment to that statute.  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), also held that the VCAA 
notice requirements applied to all elements of a claim.  
Therefore, appropriate action should be taken to ensure that 
adequate VCAA notice as to all elements of the claim is 
provided.  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim (to include 
specific reference to 38 U.S.C.A. § 1151 
as effective prior to October 1, 1997, 
and 38 C.F.R. § 3.358), (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  The notice is to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



